Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 1 of 9 Page ID #:157



   1                                                                   JS-6

   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

  10
  11
        MARIA ELENA PRADO BOLANOS,              CV 20-6131-RSWL-MRW x
  12
  13                  Plaintiff,                ORDER re: Motion to Remand
                                                Case to Los Angeles
  14         v.                                 Superior Court [28]
  15
        COSTCO WHOLESALE
  16    CORPORATION; JOHN WEAVER;
        and DOES 1 to 30,
  17
                      Defendants.
  18
  19         Plaintiff Maria Elena Prado Bolanos (“Plaintiff”)
  20    filed this Action [1-1] on June 1, 2020, in Los Angeles
  21    Superior Court against Defendant Costco Wholesale
  22    Corporation (“Costco”).          Plaintiff alleges two causes of
  23    action: (1) premises liability and (2) general
  24    negligence.      Costco removed [1] the Action to this Court
  25    on July 9, 2020.
  26         On November 16, 2020, Plaintiff filed her First
  27    Amended Complaint and joined Defendant John Weaver
  28
                                            1
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 2 of 9 Page ID #:158



   1    (“Weaver”) as a party.           In the present Motion to Remand
   2    Case to Los Angeles Superior Court [28] (the “Motion”),
   3    Plaintiff seeks to remand the Action, contending that
   4    Weaver’s joinder destroys complete diversity and thereby
   5    deprives this Court of subject matter jurisdiction.
   6         Having reviewed all papers submitted pertaining to
   7    this Motion, the Court NOW FINDS AND RULES AS FOLLOWS:
   8    the Court GRANTS the Motion.
   9                                I.    BACKGROUND
  10         Plaintiff is a California resident.               First Am.
  11    Compl. (“FAC”) ¶ 1, ECF No. 21.            Costco is a company
  12    doing business in California, with a branch store
  13    located at 12324 Hoxie Avenue, Norwalk, California 90650
  14    (the “Subject Property”).          Id. ¶ 2.      Costco’s principal
  15    place of business is in Washington.              Id.   Weaver is the
  16    manager of Costco’s branch store on the Subject
  17    Property.     Id. ¶ 3.
  18         On June 15, 2018 Plaintiff was shopping as a guest
  19    at the Subject Property.          Id. ¶ 9.     While walking in the
  20    store, Plaintiff suddenly and without warning slipped
  21    and fell to the ground.          Id. ¶ 10.     Plaintiff sustained
  22    serious injuries as a result of her fall, which required
  23    and continues to require medical care and treatment.
  24    Id. ¶ 10.
  25         On September 15, 2020, Plaintiff filed a Motion to
  26    Amend Complaint [12] to join Weaver as a defendant.                   The
  27    Court granted [20] Plaintiff’s motion on November 10,
  28    2020, and ordered Plaintiff to file an amended complaint

                                            2
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 3 of 9 Page ID #:159



   1    within fifteen days.         On November 16, 2020, Plaintiff
   2    filed her First Amended Complaint [21].
   3         Plaintiff filed this Motion [28] on December 23,
   4    2020.    Costco filed its Opposition [29] on January 5,
   5    2021, and Plaintiff replied [30] on January 11, 2021.
   6                              II.    DISCUSSION
   7    A.   Legal Standard
   8         Civil actions may be removed from state court if
   9    the federal court has original jurisdiction.                 See
  10    Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
  11    (2002) (“Under the plain terms of § 1441(a), in order
  12    properly to remove [an] action pursuant to that
  13    provision, . . . original subject-matter jurisdiction
  14    [must] lie[] in the federal courts.”).               Diversity
  15    jurisdiction exists in all civil actions between
  16    citizens of different states where the amount in
  17    controversy exceeds $75,000, exclusive of interest and
  18    costs.    28 U.S.C. § 1332.        There must be complete
  19    diversity of citizenship, meaning “each of the
  20    plaintiffs must be a citizen of a different state than
  21    each of the defendants.”          Morris v. Princess Cruises,
  22    Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (citing
  23    Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).
  24    Federal question jurisdiction exists in “all civil
  25    actions arising under the Constitution, laws, or
  26    treaties of the United States.”            28 U.S.C. § 1331.
  27         “The burden of establishing jurisdiction falls on
  28    the party invoking the removal statute, which is

                                            3
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 4 of 9 Page ID #:160



   1    strictly construed against removal.”              Sullivan v. First
   2    Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir.
   3    1987) (internal citations omitted).              Courts resolve all
   4    ambiguities “in favor of remand to state court.”                  Hunter
   5    v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir.
   6    2009) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566
   7    (9th Cir. 1992)).        A removed case must be remanded “[i]f
   8    at any time before final judgment it appears that the
   9    district court lacks subject matter jurisdiction.”                   28
  10    U.S.C. § 1447(c).
  11    B.   Discussion
  12         1.    Local Rule 7-3
  13         As a preliminary matter, Costco argues that the
  14    Court should deny Plaintiff’s Motion to Remand because
  15    Plaintiff’s counsel failed to meet and confer as
  16    required under Local Rule 7-3.            Opp’n to Mot. for Remand
  17    (“Opp’n”) 7:3-14, ECF No. 29.            When a party fails to
  18    comply with the requirements of the Local Rules, the
  19    Court may strike or deny the party’s motion.                 Oliver v.
  20    Luner, No. LA:18-CV-02562-VAP-AFMX, 2018 WL 5928170, at
  21    *1 (C.D. Cal. May 21, 2018).            However, the Court
  22    maintains discretion to rule on the merits because
  23    “[f]ailure to comply with the Local Rules does not
  24    automatically require the denial of a party’s motion, .
  25    . . particularly where the non-moving party has suffered
  26    no apparent prejudice as a result of the failure to
  27    comply.”     CarMax Auto Superstores Cal. LLC v. Hernandez,
  28    94 F. Supp. 3d 1078, 1088 (C.D. Cal. 2015).

                                            4
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 5 of 9 Page ID #:161



   1          Here, Costco contends that it was prejudiced by the
   2    failure to meet and confer because counsel could have
   3    discussed the deficiency in the First Amended Complaint
   4    and the prematurity of the instant Motion.                Opp’n 7:10-
   5    14.       Although Plaintiff failed to meet and confer with
   6    Costco prior to filing the motion, Costco had sufficient
   7    time to prepare and submit its Opposition.                The Court
   8    finds no apparent prejudice from the failure to comply
   9    with Local Rule 7-3.         See Wilson-Condon v. Allstate
  10    Indem. Co., No. CV 11-05538 GAF (PJWx), 2011 WL 3439272,
  11    at *1 (C.D. Cal. Aug. 4, 2011) (finding that the
  12    defendant did not appear to be prejudiced by the
  13    plaintiff’s failure to meet and confer prior to filing a
  14    motion to remand).        Additionally, even assuming some
  15    degree of prejudice, this Court must remand if it lacks
  16    subject matter jurisdiction.            Therefore, the Court
  17    proceeds to the merits of the Motion.
  18          2.     Motion to Remand
  19          The parties do not dispute that the amount in
  20    controversy exceeds $75,000 or that there is diversity
  21    of citizenship between Plaintiff, who is a California
  22    resident, 1 and Costco, which is incorporated in and has
  23    a principal place of business in Washington.                 FAC ¶¶ 1-
  24    2; Notice of Removal ¶ 2, ECF No. 1.              At issue is
  25    whether there is complete diversity following the
  26
              1Residence is prima facie evidence of citizenship. See
  27    Fjelstad v. Vitamin Shoppe Indus. LLC, No. 2:20-CV-07323 ODW
  28    (AFMx), 2021 WL 364638, at *2 (C.D. Cal. Feb. 3, 2021).

                                            5
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 6 of 9 Page ID #:162



   1    joinder of Weaver as a defendant.             In the FAC, Plaintiff
   2    alleges that Weaver is the manager of the Costco located
   3    at the Subject Property.          FAC ¶ 3.     Plaintiff also
   4    provides in a declaration that Weaver is a resident of
   5    California.       Decl. of Eric A. Forstrom ¶ 3, ECF No. 28-
   6    2.
   7               a.    Diversity Jurisdiction
   8         Plaintiff contends that remand is proper because
   9    this Court lacks diversity jurisdiction after Weaver’s
  10    joinder.     Mem. in Supp. of Mot. (“Mot.”) 4:14-21, ECF
  11    No. 28-1.       On the other hand, Costco argues that remand
  12    is improper because the FAC does not establish a lack of
  13    diversity jurisdiction. 2         Opp’n 5:7-15.
  14         Costco misplaces the relevant burden.               Given the
  15    “strong presumption against removal jurisdiction[,] . .
  16    . the defendant always has the burden of establishing
  17    that removal is proper.”          Gaus v. Miles, Inc., 980 F.2d
  18    564, 566 (9th Cir. 1992); see also Pringle v. Wheeler,
  19    478 F. Supp. 3d 899, 907 (N.D. Cal. 2020) (citing
  20    Kokkone v. Guardian Life Ins. Of Am., 511 U.S. 375, 377
  21    (1994)) (stating that “[t]he party invoking the
  22    jurisdiction of the federal court bears the burden of
  23
  24         2 Costco also argues that the Motion to Remand should be
        denied because Plaintiff is bound by her judicial admission in
  25    the FAC that “[j]urisdiction . . . is proper.” FAC ¶ 7.
        Plaintiff’s allegation as to the Court’s jurisdiction is
  26    irrelevant to the issue of subject matter jurisdiction because 28
        U.S.C. § 1447(c) mandates that district courts remand the action
  27    “[i]f at any time before final judgment it appears that the
  28    district court lacks subject matter jurisdiction.”

                                            6
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 7 of 9 Page ID #:163



   1    establishing that the court has the requisite subject
   2    matter jurisdiction”).         Moreover, because neither party
   3    has adduced facts showing that Weaver’s citizenship is
   4    diverse, the Court must remand.            See 28 U.S.C. §
   5    1447(c).
   6               b.    Rule 21
   7         Federal Rule of Civil Procedure (“Rule”) 21
   8    provides that district courts “may at any time, on just
   9    terms, add or drop a party.”            But a district
  10    court’s Rule 21 discretion to dismiss a party “is not a
  11    requirement that it do so.”             Mendoza v. Nordstrom, 865
  12    F.3d 1261, 1266 (9th Cir. 2017).
  13         In opposing the Motion, Costco asks the Court to
  14    exercise its discretion under Rule 21 to dismiss Weaver
  15    from this case because: (1) Plaintiff has not pled
  16    anything attributable to Weaver that is distinguishable
  17    from Costco, and (2) it would resolve any inconsistency
  18    in Plaintiff’s pleadings between the Court’s
  19    jurisdiction and Plaintiff’s failure to plead Weaver’s
  20    citizenship.      Opp’n 6:16-25.
  21         The Court finds Costco’s arguments unavailing.
  22    Courts have consistently allowed plaintiffs to bring
  23    negligence and premises liability claims against store
  24    managers when also asserting claims against the store.
  25    See, e.g., Leroy West v. Costco Wholesale Corp., No. LA
  26    CV20-04265 JAK (FFMx), 2020 WL 7023777, at *4-6 (C.D.
  27    Cal. Nov. 30, 2020); Thomas v. WalMart Stores, Inc., No.
  28    CV 18-03422-RSWL-SK, 2018 WL 3046967, at *4 (C.D. Cal.

                                            7
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 8 of 9 Page ID #:164



   1    June 19, 2018); Trujillo v. Target Corp., No. 17-cv-
   2    06429 VAP (GJSx), 2017 WL 4864490, at *5 (C.D. Cal. Oct.
   3    26, 2017).
   4         Moreover, the Court declines to exercise its
   5    discretion under Rule 21 to dismiss Weaver as a
   6    defendant.      Plaintiff alleges that: (1) Defendants had a
   7    duty to maintain the Subject Property in a manner free
   8    from dangerous conditions; (2) Defendants had
   9    constructive knowledge of the hazard; (3) Defendants
  10    breached their duty to ensure the area was safe; and (4)
  11    Defendants’ alleged negligence caused her injuries. 3
  12    FAC ¶¶ 11-23.       Plaintiff’s allegations appear to state
  13    viable claims against Weaver.            See Trujillo, 2017 WL
  14    4864490, at *5 (allowing the joinder of a store manager
  15    where the “[p]laintiff’s negligence claim . . . appears
  16    to have merit”); see also Gallegos v. Costco Wholesale
  17    Corp., No. CV 20-3250 DMG (GJSx), 2020 WL 2945514, at *1
  18    (C.D. Cal. June 2, 2020) (citation omitted) (“[T]he fact
  19    that the principal thus becomes liable does not of
  20    course exonerate the agent from liability.”).                 Because
  21    Plaintiff properly joined Weaver, and because requiring
  22    Plaintiff to bring a separate suit against Weaver would
  23    be inefficient, the Court denies Costco’s request to
  24    dismiss Weaver from this Action under Rule 21.
  25         3 The elements of a negligence claim and a premises
        liability claim are the same: (1) a legal duty of care; (2)
  26    breach of duty; (3) and proximate cause resulting in injury.
  27    Thomas v. WalMart Stores, Inc., No. CV 18-03422-RSWL-SK, 2018 WL
        3046967, at *10 (C.D. Cal. June 19, 2018) (citing Kesner v.
  28    Superior Court of Alameda Cnty., 1 Cal. 5th 1132, 1158 (2016)).

                                            8
Case 2:20-cv-06131-RSWL-MRW Document 32 Filed 03/02/21 Page 9 of 9 Page ID #:165



   1         3.    Fees & Costs
   2         Plaintiff seeks to recover fees and costs incurred
   3    as a result of the removal.             Mot. 4:24-5:9.     Courts may
   4    award fees under 28 U.S.C. § 1447(c) “where the removing
   5    party lacked an objectively reasonable basis for seeking
   6    removal.”     Martin v. Franklin Cap. Corp., 546 U.S. 132,
   7    141 (2005).      At the time of removal, Weaver was not a
   8    defendant in this Action, and there was complete
   9    diversity between Plaintiff and Costco.               Removal was not
  10    objectively unreasonable.          The Court therefore DENIES
  11    the request for reimbursement of fees and costs.
  12                             III.    CONCLUSION
  13         Based on the foregoing, the Court GRANTS
  14    Plaintiff’s Motion to Remand to Los Angeles Superior
  15    Court.    The Court DENIES Plaintiff’s request for fees
  16    and costs.      The Clerk shall REMAND this Action to the
  17    Superior Court of California, County of Los Angeles and
  18    close this matter.
  19
  20    IT IS SO ORDERED.
  21
  22    DATED: March 2, 2021              _____________________________
                                                 /s/ Ronald S.W. Lew
                                           HONORABLE RONALD S.W. LEW
  23
                                           Senior U.S. District Judge
  24
  25
  26
  27
  28
                                            9
